Appeal from a judgment of the County Court of Rensselaer County, rendered December 16, 1976, convicting defendant on his plea of guilty of kidnapping in the second degree. Upon this appeal defendant contends, among other things; that his plea of guilty was induced by duress and coercion and was involuntarily made; that he was denied effective assistance of counsel, and that he was denied his right to a speedy trial. Under the circumstances of this case, it appears that a hearing should be held on these issues. Determination withheld, and matter remitted to the Rensselaer County Court for further proceedings not inconsistent herewith. Koreman, P. J., Greenblott, Main, Mikoll and Herlihy, JJ., concur.